DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .                                                                   Election/RestrictionsApplicant’s election without traverse of claims 1-15 & 20 in the reply filed on (8-17-2022) is acknowledged. Claims 16-19 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant’s attempt to amend claims 16-19 to overcome restriction is acknowledged however, restriction is maintained for the reasons below:
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claim 1-15 & 20, drawn to a first method for forming a CMC, classified in C04B 35/638.
           II. Claim 16-19, drawn to a second method for forming a CMC, classified in C04B 38/0067.

Inventions I and II are unrelated.  Inventions are unrelated if it can be shown that they are not disclosed as capable of use together and they have different designs, modes of operation, and effects (MPEP § 802.01 and § 806.06).  In the instant case, the different inventions are found to have different modes of operation, namely the implementation and removal of sacrificial fibers and post processing. Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
The inventions have acquired a separate status in the art in view of their different classification
The inventions have acquired a separate status in the art due to their recognized divergent subject matter
The inventions require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search strategies or search queries).
 	Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
                                                                        Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: Currently (Fig. 5) comprises the reference character(s) (110b) & (110c) these reference character(s) are not found in the specification of the instant application.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
A.) Claim(s) 1-4, 9, 12-15 & 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Todd Jessen (US-5,961,661, hereinafter Jessen) and in further view of Thomas et al. (EP-3,064,715, hereinafter Thomas)Regarding claim 1, 	
A method for forming a CMC article, the method comprising: 
forming a CMC preform defining a first section and a second section, 
the first section comprising a slurry, 
reinforcing fibers, and 
sacrificial fibers and 
the second section comprising a slurry and 
reinforcing fibers; 
removing the sacrificial fibers to define channels in the first section of the CMC preform; 
subjecting the CMC preform to chemical vapor infiltration to densify the CMC preform with an infiltrant; and 
subjecting the CMC preform densified with the infiltrant to melt infiltration to backfill the channels with a liquid infiltrant.  
Jessen teaches the following:
(Col. 1, lines 49-51) teaches that an objective of this invention is a process whereby placement of reinforcing and fugitive fibers can be controlled to achieve the desired properties.
& e.) (Col. 5, lines 15-17) teaches that the fibers preform is then contacted with a matrix precursor whereby the matrix precursor deposits around the fibers.
, d.) & f.) (Col. 5, lines 12-13) teaches that arranging tows of elongated fugitive and reinforcing fibers parallel to each other to form a fiber preform.
(Col. 5, lines 28-29) teaches removing the fugitive fibers from the fiber preform to form elongated and parallel channels therein.
Regarding Claim 1, Jessen as applied above teaches using both fugitive and reinforcing fibers in a CMC preform and further teaches that it would have been within the skills of one of ordinary skill in the art to modify the fiber pattern to achieve desired properties (Col. 3, lines 19-26). Jessen is silent on a preform with the specific structure of two sections as claimed and the further processing of the CMC preform. In analogous art for forming a CMC composite that comprises both sacrificial and reinforcing fibers, Thomas teaches the following:
([0024]) teaches that (Fig. 7) is a front elevation view of an illustrative ply of ceramic-containing reinforcement used to form a tube having windows showing that sacrificial fibers (shown as dashed line) are woven into the ply to support the formation of windows in the tube made from the ply when the sacrificial fibers are destroyed. As such, a first portion comprising reinforcing slurry, fibers, and sacrificial fibers and a second section comprising only a slurry, and reinforcing fibers. Noting, that ([0043]) teaches that slurry infiltration may be utilized on these sections.  
& i.) ([0044]) teaches that the preform 16 may be formed by a combination of chemical vapor infiltration, melt infiltration, polymer-infiltration-pyrolysis
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the production method and apparatus for manufacturing a CMC comprising two areas Jessen. By modifying the single section preform such that it is a two section preform and implementing a known combination of chemical vapor infiltration, followed by a melt infiltration of the preform, as taught by Thomas. Highlighting, implementation of a chemical vapor infiltration, followed by a melt infiltration of the preform provides a known means for densifying preforms, ([0043]).
	 Additionally, the use of known technique to improve similar devices (methods, or products) in the same way and/or the application of a known technique to a known device (method, or product) ready for improvement to yield predictable results allows for the recitation of KSR case law. Where "A person of ordinary skill has good reason to pursue the known option within his or her technical grasp. If this leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense." KSR int'l Co. v. Teleflex Inc., 127 S. Ct. 1727, 82 USPQ2d 1385 (2007). 
Regarding claim 2, 	
Wherein the liquid infiltrant comprises silicon or silicon alloy.
Jessen teaches the following:
(Col. 2, lines 32-38) teaches that a wide variety of ceramic matrices can be used to make the ceramic structures. Suitable matrices include silicon nitride, silicon carbide, silica, 96% silica with 4% boron oxide, zirconia, titania, zirconia-titania mix, zirconium titanate, mullite and cordierite. The typical matrix is silicon carbide.
Regarding claim 3, 	
Wherein removing the sacrificial fibers comprises: firing the CMC preform to decompose the sacrificial fibers, wherein the sacrificial fibers are formed of material with a decomposition temperature of about 200 °C to about 650 °C.
Jessen teaches the following:
(Col. 4, lines 36-37 & lines 39-41) teaches that the special heat treatment is carried out in an oxidizing atmosphere at 100-1000° C. Adding that, the special heat treatment is intended to oxidize the fugitive fibers to gaseous products leaving elongated voids or channels in their place.
Regarding claim 4, 	
Wherein the sacrificial fibers comprise a semi-crystalline polymer, a cross-linked polymer, an amorphous polymer, or combinations thereof.
Jessen teaches the following:
(Col. 3, lines 13-14) teaches that the fugitive fibers are typically made of carbon or a polymeric material.
Regarding claim 12-13,
Wherein the sacrificial fibers have an aspect ratio of about 10 to about 10,000
Wherein the sacrificial fibers are continuous along a length or width of the CMC preform.
Jessen teaches the following:
(Col. 2, lines 44-46) teaches that the ceramic reinforcing fibers herein are typically continuous, which means that the aspect ratio thereof is at least 20, preferably at least 50, and especially at least 100. Accordingly, fibers with an aspect ratio of at least 20 are understood to be continuous.  (Col. 2, lines 46-49) teaches that the diameter of the reinforcing and sacrificial fibers may vary in thickness from a small fraction of a micron to 150 microns in diameter (1 to 150 microns). (Example 1) teaches that both the sacrificial and reinforcing fibers were cut into 70 mm lengths (70000 microns). Accordingly, Jensen discloses an aspect ratio range for the sacrificial fibers in the range of (70,000/1 to 70,000/150) or (70,000 to 467), which is an aspect ratio above 20. The minimum value mentioned for a continuous fiber’s aspect ratio. As such, the sacrificial fibers are understood to be to have an aspect ratio that falls within the range specified and an aspect ratio in which the sacrificial fibers are considered to be continuous.
Regarding claim 14,
Wherein sacrificial fibers have an average diameter of about 10 μm to about 200 μm.
Jessen teaches the following:
(Col. 2, lines 46-49) teaches that the diameter of the reinforcing and fugitive fibers may vary in thickness from a small fraction of a micron to 150 microns in diameter (1 to 150 microns).
Regarding claim 15,
Placing the CMC article along a hot gas path defined by a gas turbine engine, and 
wherein the second section defines a hot side of the CMC article and the first section defines a cold side of the CMC article.
Regarding Claim 15, Jessen teaches the same as detailed above in claim 1. Jessen is silent on details regarding the fiber arrangement. In analogous art as applied above in claim 1, Thomas suggests details regarding implementation of the CMC article, and in this regard Thomas teaches the following:
([00024]) teaches that Fig. 12 is perspective view of another vane assembly adapted for use in a gas turbine engine, the vane assembly cutaway to show that an outer wrap of an airfoil included in the vane assembly wraps around a single tube to form a core of the airfoil;
([0058]) teaches that the airfoil 416 is shaped to redirect hot gasses before those gasses act on rotating blades arranged aft of the airfoil 416 as suggested in Fig. 10. The airfoil 416 is formed to include a pressure side 421, a suction side 422,
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the production method and apparatus for manufacturing a CMC comprising two areas Jessen. By implementing the CMC article in along a hot gas path defined by turbine engine, as taught by Thomas, due to the fact it would amount to nothing more than a known implementation of a known CMC article, for its intended use, in a known environment, to accomplish entirely expected result, as suggested by Thomas. Additionally, and/or alternatively, knowing to work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art, allows for the recitation of KSR case law. Where "A person of ordinary skill has good reason to pursue the known option within his or her technical grasp. If this leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense." KSR int'l Co. v. Teleflex Inc., 127 S. Ct. 1727, 82 USPQ2d 1385 (2007). Furthermore, reciting the case law for relevance of structure in method claims. Note that to be entitled to weight in method claims, the recited structural limitations therein must affect the method in a manipulative sense, and not amount to the mere claiming of a use of a particular structure, Ex parte Pfeiffer, 135 USPQ 31.
Regarding claim 20,
A method for forming a CMC article, the method comprising: 
laying up a preform having a first section and a second section, 
the first section having a plurality of plies comprising a slurry and 
reinforcing fibers and 
the second section having a plurality of plies comprising a slurry and 
reinforcing fibers, and 
wherein one or more of the plurality of plies of the first section comprise sacrificial fibers; 
consolidating the preform at elevated temperatures and pressures to form a pre-green state article; 
firing the pre-green state article to form a green state article, 
wherein during firing, the sacrificial fibers are burned out such that a plurality of elongated channels are defined by the first section of the green state article; 
subjecting the green state article to chemical vapor infiltration to densify the green state article with an infiltrant to form a CVI-densified article; and 
subjecting the CVI-densified article to melt infiltration to backfill the plurality of elongated channels with an infiltrant.
Jessen teaches the following:
(Col. 1, lines 49-51) teaches that an objective of this invention is a process whereby placement of reinforcing and fugitive fibers can be controlled to achieve the desired properties.
& d.) (Col. 5, lines 15-17) teaches that the fibers preform is then contacted with a matrix precursor whereby the matrix precursor deposits around the fibers.
, e.) & f.) (Col. 5, lines 12-13) teaches that arranging tows of elongated fugitive and reinforcing fibers parallel to each other to form a fiber preform.
& h.) (Col. 4, lines 33-37) teaches that following the calcination step or after the fiber preform has acquired at least a semi-rigid body.
 (Col. 5, lines 28-29) teaches removing the fugitive fibers from the fiber preform to form elongated and parallel channels therein.
Regarding Claim 20, Jessen as applied above teaches using both fugitive and reinforcing fibers in a CMC preform and further teaches that it would have been within the skills of one of ordinary skill in the art to modify the fiber pattern to achieve desired properties (Col. 3, lines 19-26). Jessen is silent on a preform with two sections as claimed and the further processing of the CMC preform. In analogous art for forming a CMC composite that comprises both sacrificial and reinforcing fibers, Thomas teaches the following:
([0024]) teaches that (Fig. 7) is a front elevation view of an illustrative ply of ceramic-containing reinforcement used to form a tube having windows showing that sacrificial fibers (shown as dashed line) are woven into the ply to support the formation of windows in the tube made from the ply when the sacrificial fibers are destroyed. As such, a first portion comprising reinforcing slurry, fibers, and sacrificial fibers and a second section comprising only a slurry, and reinforcing fibers. Noting, that ([0043]) teaches that slurry infiltration may be utilized on these sections.  
& k.) ([0044]) teaches that the preform 16 may be formed by a combination of chemical vapor infiltration, melt infiltration, polymer-infiltration-pyrolysis
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the production method and apparatus for manufacturing a CMC comprising two areas Jessen. By modifying the single section preform such that it is a two section preform and implementing a known combination of chemical vapor infiltration, followed by a melt infiltration of the preform, as taught by Thomas. Highlighting, implementation of a chemical vapor infiltration, followed by a melt infiltration of the preform provides a known means for densifying preforms, ([0043]).  
	Additionally, the use of known technique to improve similar devices (methods, or products) in the same way and/or the application of a known technique to a known device (method, or product) ready for improvement to yield predictable results allows for the recitation of KSR case law. Where "A person of ordinary skill has good reason to pursue the known option within his or her technical grasp. If this leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense." KSR int'l Co. v. Teleflex Inc., 127 S. Ct. 1727, 82 USPQ2d 1385 (2007). 
B.) Claim(s) 5-6, is/are rejected under 35 U.S.C. 103 as being unpatentable over Todd Jessen) in view of Thomas and in further view of Kenneth Taylor (US-3,205,043, hereinafter Taylor)Regarding claim 5-6, 	
Wherein prior to subjecting the CMC preform densified with the infiltrant to melt infiltration to backfill the channels with the liquid infiltrant, the method further comprises: 
treating the CMC preform with a polymer containing solution to wet the channels.
Wherein the polymer containing solution comprises a phenolic resin.
Regarding Claims 5-6, Jessen as modified teaches the majority of claim 1. Jessen is silent on details regarding the thickness of the second section. In analogous art for the fabrication of a ceramic article that comprises a mixture of ceramic particles and a temporary binder, Taylor teaches the following:
(Col. 3, lines 3-6) teaches after having obtained a porous body ceramic structure, next is the loading of the pores of the porous ceramic body structure with carbon. (Col. 3, lines 17-23) Adding that one such method of introducing a carbonizable material into the porous ceramic body structure is to treat the porous body with an organic resinous compound such as a liquid phenol-formaldehyde resinous condensation product and then heat the treated body to thermally decompose and carbonize the resinous material and thus load the pores with carbon.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the production method and apparatus for manufacturing a CMC comprising two areas Jessen. By implementing a phenolic resin condensation product as means for loading of the pores of the porous ceramic body structure with carbon, as taught by Taylor. Highlighting, implementation of a step of treating the pores of the porous ceramic body structure with a phenolic resin condensation product provides a means for subsequent heating in the presence of an infiltrant (silicon) allowing to a ceramic (silicon carbide) within the pores of the body structure, thus substantially filling the interstitial space, (Col. 3, lines 33-35).
C.) Claim(s) 7-9, 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jessen in view of Thomas and in further view of Hockemeyer et al. (US-2018/0,002,238, hereinafter Hockemeyer)
Regarding claim 7-8, 	
Wherein forming the CMC preform defining the first section and the second section comprises: 
laying up a plurality of second plies to form the second section of the CMC preform, 
the plurality of second plies forming the second section comprising the slurry and the reinforcing fibers; and 
laying up a plurality of second plies and one or more first plies to form the first section of the CMC preform, 
the one or more first plies comprising the slurry, the reinforcing fibers, and the sacrificial fibers; 
combining the second section with the first section to form the CMC preform.
Wherein the one or more first plies of the first section are laid up such that each first ply of the one or more first plies is spaced from other first plies by at least one second ply of the plurality of second plies.
Regarding Claim 7-8, Jessen as modified teaches the majority of claim 1. Jessen is silent on details regarding the reinforcement and fugitive fiber arrangement being done in multiple plies. In analogous art for forming a CMC composite that comprises both sacrificial and reinforcing fibers, Hockemeyer teaches the following:
([0028]) teaches that CMC article 500 may be formed from at least one or a plurality of first plies 510 (one of which shown in FIG. 5) of ceramic fibers in a ceramic matrix (not shown in FIG. 5) defining a first extent.
([0046]) teaches that the prepreg may be formed from, for example, a reinforcement material of a desired CMC and a slurry. 
([0026]) teaches that the CMC article 400 may have a first plurality of plies 410 and 415 of ceramic fibers in a ceramic matrix defining a first extent, and a local at least one second ply 420 defining a second extent disposed within first plurality of plies 410 and 415 
([0021]) teaches that article may be formed from first and second plies where the ceramic matrix is the same or where the ceramic matrix is different in the first and second plies, and where the first and second plies may include the same or different fibers. ([0024]) teaches that in some embodiments, non-fiber containing second plies may be fugitive
& 8a.) As shown in (Fig. 4) a first set of a plurality of first plies 410 of ceramic fibers is found alone and on the outside of the layered CMC, while a second set of a plurality of first plies 415 is found to be in the interior of these, and combined with a second ply 420. This is summarily shown for (Fig. 3)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the production method/apparatus for manufacturing a CMC comprising two areas, the first area containing slurry, reinforcement and fugitive fibers, the second area only containing slurry, and reinforcement fibers, removing the sacrificial fibers to define channels via heat treatment and backfilling the channels with liquid infiltrant via melt infiltration of Jessen. By utilizing the arrangement of the reinforcement and fugitive fibers, as taught by Hockemeyer. Highlighting, implementation of a specific arrangement of the reinforcement and fugitive fibers provides a means for varying the properties of the CMC, where having at least one second ply having at least one second property, (Abstract). 
Regarding claim 9,
Wherein forming the first section of the CMC preform comprises: 
forming the sacrificial fibers in a parallel direction to the reinforcing fibers within a ply of the one or more first plies.
Regarding Claim 9, Jessen teaches the same as detailed above in claim 1. Jessen is silent on details regarding the fiber arrangement. In analogous art as applied above in claim 1, Thomas suggests details regarding the fiber arrangement, and in this regard Thomas teaches the following:
([0024]) teaches that depicted in (Fig. 7-9) is a front elevation view of an illustrative ply of ceramic-containing reinforcement used to form a tube having windows showing that sacrificial fibers (shown as dashed line) are woven into the ply to support the formation of windows in the tube made from the ply when the sacrificial fibers are destroyed by the manufacturing method. Highlighting, that the sacrificial fibers (dashed lines) are in parallel direction to the structural fibers
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the production method and apparatus for manufacturing a CMC comprising two areas Jessen. By utilizing sacrificial fibers that are woven into the ply that comprises structural fibers, as taught by Thomas. Highlighting, implementation of sacrificial fibers that are woven into the ply that comprises structural fibers provides a means for forming windows / apertures in a design of a CMC, ([0024]).
Regarding claim 11,
Wherein the first section and the second section are combined prior to subjecting the CMC preform to chemical vapor infiltration and prior to subjecting the CMC preform densified with the infiltrant to melt infiltration.
Regarding Claim 11, Jessen teaches the same as detailed above in claim 1. Jessen is silent on details regarding the assembly of the first and second section. In analogous art as applied above in claim 1, Thomas suggests details regarding the fiber arrangement, and in this regard Thomas teaches the following:
([0040]) teaches that the method 110 may then include a step 116 in which the airfoil 16 is assembled as shown in Fig. 5. The step 116 may include aligning radially-spaced windows 31W formed in the first tube 31 with radially-spaced windows 32W formed in the second tube 32 to form core 30 having ribs 25. ([0056]) teaches that the fibers would be redirected to achieve a void where the window 31W, 231W between ribs 25, 225 would need to be located, either before layup or after initial CVI. Noting, that ([0043]) details that co-processing may include co-infiltration of the core 30 and the overwrap 34. Co-infiltration illustratively includes densifying preforms of the core 30 and the overwrap 34. Densifying preforms of the core 30 and the overwrap 34 may include CVD or CVI, slurry infiltration, polymer-infiltration-pyrolysis, and/or melt infiltration.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the production method/apparatus for manufacturing a CMC comprising two areas, the first area containing slurry, reinforcement and fugitive fibers, the second area only containing slurry, and reinforcement fibers, removing the sacrificial fibers to define channels via heat treatment and backfilling the channels with liquid infiltrant via melt infiltration of Jessen. By utilizing assembling a first and second section prior to chemical vapor infiltration and melt infiltration, as taught by Thomas. Highlighting, implementation of assembling a first and second section prior to chemical vapor infiltration and melt infiltration provides a means for forming windows, ([0039]) and a means for reduce the loading taken by the fibers, ([0047]).
D.) Claim(s) 10, is/are rejected under 35 U.S.C. 103 as being unpatentable over Jessen in view of Thomas in view of Hockemeyer and in further view of Whiteker et al. (US-2008/0,149,255, hereinafter Whiteker)Regarding claim 10,
Wherein the plurality of second plies of the second section of the CMC preform are laid up to define a thickness of the second section between about 0.75 mm and 3 mm.
Regarding Claim 10, Jessen teaches the majority of claim 1 including forming a CMC comprising two areas, the first area containing slurry, reinforcement and fugitive fibers, the second area only containing slurry, and reinforcement fibers, removing the sacrificial fibers to define channels via heat treatment and backfilling the channels with liquid infiltrant via melt infiltration. Jessen is silent on details regarding the thickness of the second section. Jessen is silent on the size of plies utilized. In analogous art for plies used to manufacture of composite components, where the plies are laid upon each other to form the CMC article, Whiteker suggests details regarding the dimensions of the plies fabricated, and in this regard Whiteker teaches the following:
([0018]) teaches that since thin plies can be handled, plies having a thickness of 8 mils (0.008 inches) and less can be utilized in CMC composites, allowing thin sections requiring the structural integrity of at least three plies, less than about 27 mils (0.027 inches) to be fabricated of CMC material. Where a single plie (0.008 inches) amounts to .02 mm and at least three plies amounts to .06 mm or more. ([0024]) teaches that where strength is required, at least three plies are utilized. As such, the thickness of the article and strength of the article fabricated are understood to be impacted by the amount of plies utilized. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the production method/apparatus for manufacturing a CMC comprising two areas, the first area containing slurry, reinforcement and fugitive fibers, the second area only containing slurry, and reinforcement fibers, removing the sacrificial fibers to define channels via heat treatment and backfilling the channels with liquid infiltrant via melt infiltration of Jessen. By layering plies such that they are layered in at least three plies or more, amounting to .06 mm or more, as taught by Whiteker. Highlighting, layering plies such that they are layered in at least three plies or more, amounting to .06 mm or more provides a means to tailor the strength and thickness of the article fabricated, ([0018] & [0024]). Additionally, and/or alternatively citing the case law for result effective variables. It is well settled that determination of optimum values of cause effective variables such as these process parameters is within the skill of one practicing in the art. In re Boesch, 205 USPQ 215 (CCPA 1980). 
                                                                     Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Varney et al. (US-2016/0,348,515) – teaches in the (Abstract) a method to form a hole in a ceramic matrix composite component may be provided. A monolithic rod may be inserted into a porous ceramic preform. The ceramic preform may be formed into a ceramic matrix composite body that includes the monolithic rod. A portion of the monolithic rod may be removed, leaving a remaining portion in the ceramic matrix composite body.
Bruce Varney (US-2016/0,348,511) – teaches in the (Abstract) a ceramic preform may be formed into a ceramic matrix composite body. The sacrificial fiber may be removed from the ceramic matrix composite body, the environmental barrier coating of the sacrificial fiber defining an opening in the ceramic matrix composite body. A ceramic matrix composite component may be provided

 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Andrés E. Behrens Jr. whose telephone number is (571)-272-9096.  The examiner can normally be reached on Monday - Friday 7:30 AM-5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison Hindenlang can be reached on (571)-270-7001.  The fax phone number for the organization where this application or proceeding is assigned is (571)-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866)-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800)-786-9199 (IN USA OR CANADA) or (571)-272-1000.
/Andrés E. Behrens Jr./Examiner, Art Unit 1741                                               



/ALISON L HINDENLANG/Supervisory Patent Examiner, Art Unit 1741